Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered February 14, 2002, which denied petitioner police officer’s application to annul respondent Board of Trustees’ denial of her application for accidental disability retirement benefits, unanimously affirmed, without costs.
The Medical Board’s finding that petitioner’s disabling degenerative condition was unrelated to her 1982 line-of-duty accident is supported by some credible evidence, including conservative treatment after the accident involving an absence from work of only three weeks and her return to full duty for some 15 years (see Matter of Doyle v Kelly, 8 AD3d 125 [2004]). Concur — Andrias, J.P., Saxe, Friedman, Marlow and Nardelli, JJ.